18-1389
United States v. Sadio


                            UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a
summary order filed on or after January 1, 2007, is permitted and is governed
by Federal Rule of Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1.
When citing a summary order in a document filed with this Court, a party must
cite either the Federal Appendix or an electronic database (with the notation
“Summary Order”). A party citing a summary order must serve a copy of it on
any party not represented by counsel.

      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City
of New York, on the 12th day of April, two thousand nineteen.

Present:
                BARRINGTON D. PARKER,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                     Circuit Judges.

United States of America,

                Appellee,

v.                                                                18-1389-cr

Wilson A. Pena, AKA Wilson A. Pena-Villafana, AKA
Twin, William Yosel Pena, AKA Twin, AKA P.W.,
AKA William Yosel Pena-Villafana, AKA Mello, Juan
Alvarez, AKA Los, Jean Andre, Max Antoine, Ramion
Baker, AKA Ray Baker, Vincent Brown, AKA Big
Baby, Torrick Johnson, AKA Problem, Guiverson
Joseph, AKA Teese, Kelcey Joyner, Samuel Lee, AKA
Slick, Terrance Lewis, AKA T-Lou, Lut Muhammad,
AKA Luke Muhammed, AKA Lut Billie, AKA Lut
Mohammad, Andre Spaulding, AKA Biscuit,
Emmanuel Tyson, AKA Petey, Tommy Garcia, AKA
Gordo, Kerlin Jose Hernandez-Evangelista, AKA
Manny, James Hill, AKA Jada, Kevin Sims, AKA
Ghost,
             Defendants,
Okeiba Sadio, AKA Keys,

             Defendant-Appellant.


For Appellee:                     MARC H. SILVERMAN, Assistant United States
                                  Attorney, for John H. Durham, United States Attorney,
                                  New Haven, CT.


For Defendant-Appellant:          ROSS THOMAS, Assistant Federal Defender, for Terence
                                  S. Ward, Federal Defender, New Haven, CT.

      Appeal from an April 30, 2018 judgment of the United States District Court for

the District of Connecticut (Thompson, J.).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the district court’s judgment is AFFIRMED.

      Okeiba Sadio appeals from the district court’s order granting, in part, his motion

for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Following the adoption of

Amendment 782 to the United States Sentencing Guidelines, Sadio sought to reduce his

sentence to 168 months’ imprisonment. The district court found Sadio eligible for a

reduction, granting his motion but only reducing his sentence to 192 months’

imprisonment. On appeal, Sadio argues that the district court abused its discretion

because it provided no reasoning explaining its 192-month sentence beyond its entries

on a standardized form available through the Administrative Office (“AO”) of the United

States Courts.1 We assume the parties’ familiarity with the underlying facts, procedural


1 We do not read Sadio’s argument as asserting some distinction between proportional and
nonproportional sentence reductions. To the extent that either party relies on such an
argument, that distinction was expressly rejected in United States v. Chavez-Meza, 138 S. Ct.
1959, 1966 (2018).
                                              2
history, and issues on appeal, which we discuss only as necessary to explain our decision

to affirm.

      We review for abuse of discretion a “district court’s decision to modify or maintain

a sentence under 18 U.S.C. § 3582(c)(2).” United States v. Figueroa, 714 F.3d 757, 759

(2d Cir. 2013) (per curiam). A district court has exceeded the bounds of its discretion if

“it based its ruling on an erroneous view of the law or on a clearly erroneous assessment

of the evidence, or rendered a decision that cannot be located within the range of

permissible decisions.” In re Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008) (internal

quotation marks and citations omitted).

      The Supreme Court has established a two-step inquiry for resolving motions for

a sentence reduction pursuant to § 3582(c)(2). Dillon v. United States, 560 U.S. 817, 826

(2010).   First, the district court must determine if the defendant is eligible for a

reduction, which requires that the reduction be “consistent with applicable policy

statements issued by the Sentencing Commission—namely, §1B1.10.” Id. If the district

court rules the defendant is eligible, then it moves to step two and “consider[s] any

applicable § 3553(a) factors and determine[s] whether, in its discretion, the reduction

authorized by reference to the policies relevant at step one is warranted in whole or in

part under the particular circumstances of the case.” Id. at 827.          In addition to

considering the 18 U.S.C. § 3553(a) factors, a court must consider the danger the

defendant poses to the public and may also consider the defendant’s post-sentencing

conduct. U.S.S.G. § 1B1.10 cmt. app. n.1(B)(i)-(iii). Sadio asserts that the district court

was required to give more reasons for why it resentenced Sadio to 192 months’



                                            3
imprisonment because his rehabilitation “dominated his initial sentencing,” Appellant’s

Br. 21, and it is unclear whether the court considered his post-sentencing rehabilitation

in reaching its subsequent sentencing decision. We disagree and hold that the district

court’s process in resentencing Sadio comported with applicable requirements.

       The principles articulated in United States v. Christie, 736 F.3d 191 (2d Cir.

2013), and United States v. Chavez-Meza, 138 S. Ct. 1959 (2018) guide our decision in

this case.2 In Christie, the defendant appealed the district court’s denial of his motion

for a sentence reduction pursuant to 18 U.S.C. §3582(c)(2). 736 F.3d at 194. The district

court denied that motion using a standardized AO form containing no explanation and

a checkmark next to the word “denied.” Id. We vacated that denial and remanded,

explaining that the court must provide “at least some minimal statement of reasons for

a court’s action” on a sentence reduction motion. Id. at 97. We noted, however, that

“[t]he failure to state reasons will not always require a remand,” for in some cases “the

reasons for the district court’s actions may be obvious from the history of the case.” Id.

at 196.

       In Chavez-Meza, like the district court here, the sentencing court granted the

defendant’s motion for a sentence reduction using an AO form which reduced his 135-



2 Sadio argues that the Fourth Circuit’s decision in United States v. Martin, 916 F.3d 389 (4th

Cir. 2019) provides persuasive authority that the district court’s use of an AO form here to grant
Sadio’s sentence reduction motion was insufficient. Martin differs from this case for three
primary reasons: (1) both defendants in Martin had limited to nonexistent disciplinary records
and presented “significant evidence of mitigation that was not addressed by the district court,”
(2) as to the first defendant, the government “conceded that [her] post-sentencing behavior
[was] among the best that it ha[d] seen,” and (3) as to the second defendant, the initial
sentencing transcript was unavailable, preventing meaningful appellate review, and the second
defendant was more than 75 years old and suffered from serious health problems. Martin, 916
F.3d at 396–98.
                                                4
month sentence for meth possession to 114 months. 138 S. Ct. at 1964–65. The

defendant appealed, arguing the district court failed to provide an adequate explanation

for why it imposed 114 months as opposed to defendant’s requested 108 months. Id. at

1963. The Supreme Court disagreed with the defendant, saying that:

       the record as a whole satisfies us that the judge considered the parties’
       arguments and ha[d] a reasoned basis for exercising his own legal
       decisionmaking authority.
       ...
       [G]iven the simplicity of this case, the judge’s awareness of the arguments,
       his consideration of the relevant sentencing factors, and the intuitive
       reason why he picked a sentenced above the very bottom of the new range,
       the judge’s explanation (minimal as it was) fell within the scope of the
       lawful professional judgment that the law confers upon the sentencing
       judge.

Chavez-Meza, 138 S. Ct. at 1967–98 (internal quotation marks and citations omitted).3

       There is effectively no difference between the facts in Chavez-Meza and the facts

presented here. As in Chavez-Meza, here the same judge who imposed Sadio’s original

sentence also ruled on his sentence reduction motion. That judge was fully aware of the

relevant facts and the parties’ arguments, discussing them at length during Sadio’s

original sentencing hearing. The district court, just as the sentencing court in Chavez-

Meza did, completed the same AO form with no further explanation when granting

Sadio’s sentencing reduction motion. In doing so, given the judge’s familiarity with




3Completion of the AO form may not suffice in every case in which the same judge resentences
the same defendant. Chavez-Meza, 138 S. Ct. at 1967 (“It could be that, under different facts and
a different record, the district court’s use of a barebones form order in response to a motion like
petitioner’s would be inadequate.”). Here, however, the judge gave an extensive explanation of
his reasoning at the original sentencing and the evidence of Sadio’s rehabilitation is far from
consistent and overwhelming.
                                                5
Sadio’s circumstances, the district court did not exceed the bounds of its discretion in

granting Sadio’s motion with no further explanation.

      The district court’s judgment reducing Sadio’s sentence is AFFIRMED.

                                FOR THE COURT:

                                Catherine O’Hagan Wolfe, Clerk of Court




                                           6